Citation Nr: 1643020	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  07-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1972 and from October 1973 to September 1993.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland Ohio.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2011 and at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2012; transcripts of these hearings have been associated with the record.  In May 2012 and April 2014 the Board remanded the matter for further development.  


FINDING OF FACT

Any right shoulder injury in service was acute and resolved; a chronic right shoulder disability was not manifested in service; right shoulder arthritis was not manifested in the first post-service year; and the Veteran's current right shoulder disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in July 2006, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  He was afforded VA examinations in April 2007 and May 2012.  In May 2012 the Board remanded this claim for reexamination and a nexus opinion because the April 2007 examiner did not provide a nexus opinion.  The Board remanded the claim again in April 2014 because it found the May 2012 VA examination inadequate for rating purposes and requested another review and nexus opinion.  An addendum opinion was issued in May 2014.  The Board finds that collectively the VA examinations and the May 2014 opinion are adequate with respect to the issue being decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the overall record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the February 2012 hearing, the undersigned discussed the evidence needed to substantiate the claim of service connection for a right shoulder disability, and identified evidence to be secured (i.e., evidence of a nexus between his current right shoulder disability and his service).  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the Veteran's STRs reveals a July 1978 treatment record showing the Veteran complained of right shoulder pain with radiation down the right arm for a few day after rowing a boat.  On examination, his right shoulder was mildly tender at the posterior deltoid.  The assessment was tendonitis.  He was advised to take aspirin, use heat and decrease use of his right shoulder.  Subsequent STRs are silent for any complaints, treatment or diagnosis of a right shoulder disability.  His September 1980 and March 1985 reenlistment medical examination reports show normal upper extremities on clinical evaluation, and in associated medical history (1980), he denied painful or "trick" shoulder.  His June 1992 annual medical examination report also shows normal upper extremities on clinical evaluation.

However, a March 1993 STR shows the Veteran reported a painful left shoulder and that he wanted an injection.  The assessment was chronic recalcitrant left acromioclavicular (AC) tendonitis and rotator cuff tendonitis.  His tender points were injected with "Marcaine/Kenalog".  In that same STR it was noted that the right elbow was pain-free after injection for 8 months and the pain had returned at that time.  The right elbow was injected with Marcaine/Kenalog.  The records do not reflect injections to the right shoulder.  The April 1993 service separation retirement examination was negative for any abnormalities of the upper extremities. 

In January 1997 the Veteran was seen at the medical center at Wright-Patterson Air Force Base and reported that his right shoulder had been "bugging" him since the end of November 1996 secondary to painting 2 rooms in his house.  He also experienced pain when washing his hair and performing other overhead activities, and driving.  He denied any trauma; he stated he was being treated for bilateral tendonitis.  He related that he had the same experience in 1992 with his left shoulder, and it was treated with therapy and cortisone shots.  The assessment was right shoulder rotator cuff tendonitis.  A physical therapy consult and Tylenol were recommended.

A June 1997 treatment report from the medical center at Wright-Patterson AFB shows the Veteran was seen with complaints of bilateral shoulder pain.  He reported right shoulder was painful secondary to painting (in November 1996).  He had gone to physical therapy for the right shoulder, and it was somewhat better.  The assessment was bilateral shoulder tendonitis, now "Frozen shoulders".  X-rays of the shoulders (June 1997) showed no significant osseous, articular, or soft tissue abnormality.  

In a June 2006 statement the Veteran noted he was treated for a right shoulder disorder during military service between 1990 and 1993 and was still in therapy for right shoulder and elbow at the time of his military discharge.  

In October 2006 the Veteran was seen at an outpatient clinic of the 7th Medical Group for a medication refill.  On review of his systems, there were no complaints regarding the right shoulder.  There were no systemic symptoms and no generalized pain noted.  Only joint pain in both knees was noted on review of the musculoskeletal symptoms.  On examination, he had normal movement of all extremities.

On April 2007 VA joints examination, the Veteran reported a burning sensation in his right shoulder that he stated had been present since 1993 and for which he had received multiple cortisone injections, but no orthopedic evaluation had been conducted.  He was of the opinion that his shoulder problems were the result of carrying heavy camera gear as a cameraman in the military.  He denied any redness, swelling, known trauma, or any functional impairment regarding the right shoulder.  He reported the burning sensation would manifest when he used the shoulder repetitively; he is right handed.  He currently works full-time in sales as a business developer.  X-rays of the right shoulder suggests bursitis and impingement syndrome.  The initial assessment was right shoulder AC joint inflammation.  The final assessment was degenerative changes at the right AC joint.

In a February 2008 statement, the Veteran's wife noted that she has watched his physical health progressively decline.  He had complained of shoulder pain.  He stated numerous times that his shoulder was injured from carrying heavy camera equipment while serving in the Navy.  In another February 2008 statement, the Veteran's son stated that the Veteran has had complications with his shoulder for many years.

In February 2011 the Veteran was seen at the 88th Medical Group facility with complaints of left shoulder and elbow pain.  He reported that he had no previous injury or trauma, but stated that he had some issues in the past with shoulder pain and had a steroid shot about 10 years ago.  On examination of the right shoulder, it was noted that no pain was elicited during a "Neer impingement test."

At the February 2011 RO hearing, the Veteran testified that he was an aerial photographer for several years during service.  He reported that his right shoulder clicks, locks up, and prevents straight up and down movement.  He stated he was treated with cortisone shots in 1992 and 1993 when he was stationed in Hawaii.  He had no trauma to his shoulder.  He stated he and others carried several metal cases that weighed 300 to 400 pounds each to different sites as they traveled around the world.  He stated, "I am sure it happened from jerking them on and off the vans, planes, and hotels.  That is my theory on that."

At the February 2012 Travel Board hearing, the Veteran testified that he sought treatment for his right shoulder sometime between 1989 and 1991 while in the military.  The treatment was cortisone injections.  He stated that his shoulder problems resulted from carrying up to 1,000 pounds of gear, and 70-pound metal crates.  He would also load photographic lights, cameras, tripods, cables, and motion picture cameras.  He traveled to 46 different counties and was required to carry all of the equipment, which sometimes was up to 1,000 pounds.  He reported that essentially the heavy lifting performed in the military was the basic cause of his current shoulder problems.  He has not had any recent treatment for his right shoulder.  He received a diagnosis of bursitis.  

On May 2012 VA shoulder and arm conditions examination, the Veteran reported that he developed right shoulder pain in service; he recalled getting injections while in service.  He stated that his right shoulder pain had been intermittent since service.  He reported that flare-ups impact the function of his right shoulder.  X-rays of the right shoulder reveal arthritic changes.  The diagnosis was right shoulder degenerative joint disease, diagnosed in 2007.  It did not impact his ability to work.  The examiner opined that the Veteran's right shoulder disability was not caused by or related to active duty service.  The rationale for the opinion was that the claims file was extensively reviewed, and there were no visit notes for a right shoulder disability during active duty service.

In April 2014 the Board remanded the matter because the May 2012 examination report was inadequate (it did not comply with the directives of the May 2012 Board remand) for rating the Veteran's right shoulder disability and an addendum opinion was requested.  In the May 2014 VA addendum report, the examiner noted the Veteran's record includes an STR dated in July 1978 with complaints of right shoulder pain and diagnosed with tendonitis.  There were no other "visit notes" documenting chronicity of a right shoulder disability noted in the STRs.  The examiner issued an addendum opinion in which she opined that the Veteran's right shoulder degenerative joint disease diagnosed in 2007 is less likely than not caused by the in-service diagnosis of tendonitis.  The rationale for the opinion was that there are no other visit notes documenting chronicity.  Tendonitis is inflammation of a tendon at its insertion, and medical literature review reveals it is not associated with the development of degenerative joint disease.

It is not in dispute that the Veteran now has a right shoulder disability, as the May 2012 VA examination shows that right shoulder degenerative joint disease was diagnosed.  While the Veteran has not indicated any direct trauma to his right shoulder in service, he asserts that he developed right shoulder problems from repetitive lifting of heavy camera equipment.  His STRs show that he sought treatment for right shoulder pain with radiation down the right arm for the past few days, which began following rowing a boat.  At the February 2012 Travel Board hearing, he testified that he was treated with cortisone injections in his right shoulder sometime between 1989 and 1991, while in the military.  Notably, the evidence of record does not show treatment by cortisone injections in the right shoulder at any time during service.  It shows he received injections of Marcaine/Kenalog for left shoulder and right elbow pain.  In a June 2006 statement the Veteran noted he was treated for a right shoulder disorder during military service between 1990 and 1993 and was still in therapy for right shoulder and elbow at the time of his military discharge.  The STRs are silent for any additional treatment for right shoulder tendonitis after the diagnosis in 1978.  However, it is documented in the record that he was treated for left shoulder complaints in March 1993, but not the right shoulder.  STRs and medical examination reports through the remaining 15 years of service (1978 to 1993) are negative for any complaints, treatment or diagnosis of any chronic right shoulder disability.  On April 1993 service separation retirement examination his upper extremities were normal on clinical evaluation.  Thus, based on the evidence of record, the Veteran's right shoulder tendonitis was acute and transitory and resolved without residual disability.  Consequently, service connection for a right shoulder disability on a direct basis (i.e. that such disability was incurred in service) is not warranted.

The Veteran asserts that he has had right shoulder problems since service.  This assertion by the Veteran is inconsistent with the overall record and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  His assertion of continuous right shoulder problems since service conflicts with STRs after the 1978 diagnosis of right shoulder tendonitis (that are silent for any complaints, treatment or diagnosis of a right shoulder disability); and additionally the service separation retirement examination report of April 1993 shows no abnormalities of the upper extremities.  The assertion of post-service continuity of right shoulder symptoms relating back to service is also placed in question by the January 1997 report that the Veteran's right shoulder had been bothering him since the end of November 1996 secondary to painting 2 rooms in his house.  At that time, he did not relate his right shoulder complaints to an injury in service.  Furthermore, in an October 2006 outpatient clinic report of the 7th Medical Group, a review of the Veteran's systems at that time revealed there were no complaints regarding the right shoulder.  There were no systemic symptoms and no generalized pain noted.  Only joint pain in both knees was noted on review of the musculoskeletal symptoms.  On examination, he had normal movement of all extremities.  At the February 2012 hearing, he testified that he had not had any recent treatment for his right shoulder.  The overall evidence weighs against a finding that he has had a service-related chronic right shoulder disability since service.  His statements are not supported by his STRs, which show that he was seen once in service for right shoulder tendonitis, which resolved and there were no complaints in the remaining 15 years of service after the diagnosis.  On April 1993 service separation retirement examination his upper extremities were normal.  The initial post-service mention of right shoulder tendonitis was in 1997 and related to a non-service-connected occurrence (painting rooms in his house).  His more recent statements that he has had persistent right shoulder symptoms since are inconsistent with the contemporaneous records (as is the fact that right shoulder tendonitis shown in service was in the early part of his second period of service and he completed 15 more years of service thereafter without any complaints of right shoulder problems.  Accordingly, service connection for a right shoulder disability on the basis that such disability became manifest in service and persisted is not warranted.  Arthritis is not shown to have been manifested in the Veteran's first post-service year and he does not allege otherwise.  Therefore, service connection for a right shoulder disability on a presumptive basis (i.e., for right shoulder arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a)) is not warranted. 

In the absence of continuity of right shoulder symptoms since his injury in service, whether or not there is a nexus between his current right shoulder disability and his injury in service becomes a medical question.  Whether a current right shoulder disability may be related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise and credentials that the Veteran has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The competent evidence of record that directly addresses the question of whether the Veteran's right shoulder disability is related to service/injury therein is against his claim.  The May 2012 VA examiner also provided the May 2014 addendum opinion that the Veteran's right shoulder degenerative joint disease diagnosed in 2007 is less likely than not caused by the inservice diagnosis of tendonitis.  The opinion includes a persuasive rationale that is consistent with the objective evidence in the record.  The Board finds that addendum opinion is probative evidence in this matter.  

The Board has considered the Veteran's statements that his right shoulder disability is related to his service.  However, he is a layperson and has not presented competent (medical opinion/textual) evidence in support of such theory.  Consequently, his opinion regarding whether an insidious process may be related to a remote event in service (without credible evidence of continuity) is not competent evidence.  The Board has considered the February 2008 statements of the Veteran's wife and son.  However, the Board finds that on the question of whether the Veteran has had a chronic right shoulder disability throughout since service, the contemporaneous clinically recorded data in his STRs and post-service treatment records far outweigh in probative value the Veteran's own reports and the lay statements submitted on his behalf.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim.  Accordingly, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The appeal must be denied.


ORDER

Service connection for a right shoulder disability is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


